

116 HRES 610 IH: Expressing support for the designation of September 29, 2019, as National Urban Wildlife Refuge Day.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 610IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Wittman (for himself and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of September 29, 2019, as National Urban Wildlife Refuge Day. 
Whereas today over 80 percent of Americans live in or near cities with limited opportunities to access nature or experience outdoor recreation; Whereas the Centers for Disease Control and Prevention states that youth ages 8 to 18 spend on average between 6 to 9 hours a day in front of screens; 
Whereas the National Wildlife Refuge System, within the United States Fish and Wildlife Service, manages 567 national wildlife refuges, a national network of lands and waters managed for the benefit of America’s fish, wildlife, and plants; Whereas national wildlife refuges provide opportunities for children and people of all ages to discover and gain a greater appreciation for the natural world and the fact that there is a refuge located within a 1-hour drive of every metropolitan area in the United States; 
Whereas the Urban Wildlife Conservation Program within the United States Fish and Wildlife Service is an innovative model that centers on introducing Americans living in densely populated areas to the over 100 national wildlife refuges near urban areas and that provides a strategic opportunity to promote wildlife conservation and enjoyment of hunting, fishing, and other wildlife-dependent recreation in the heart of where people live; Whereas urban wildlife refuges enhance and celebrate the grassroots efforts of local communities to protect local watersheds and ecosystems; 
Whereas the Urban Wildlife Conservation Program focuses on public-private partnerships to deliver greater wildlife conservation and access to recreation, including outdoor traditions like hunting and fishing, both on and off national wildlife refuges, collaborating and aligning with local efforts to enhance the visitor experience; Whereas by being a good neighbor, exploring community-centered approaches to address local needs, reaching out to the next generation of anglers and hunters, and providing infrastructure and safe access, the Urban Wildlife Conservation Program works to empower local organizations, cities, and towns across the country to support innovative, community-based conservation; and 
Whereas September 29 would be an appropriate day to establish as National Urban Wildlife Refuge Day: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of National Urban Wildlife Refuge Day; (2)encourages the United States Fish and Wildlife Service to increase access and provide a safe, welcoming, and inclusive environment for outdoor recreational opportunities for urban communities; 
(3)encourages the people of the United States to visit and experience the more than 100 urban national wildlife refuges of the United States; and (4)affirms the support of the House of Representatives for the Urban Wildlife Conservation Program within the United States Fish and Wildlife Service. 
